Citation Nr: 9910508	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-06 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel




INTRODUCTION

The appellant had active service from March 1979 to March 
1982.  

In July 1983 the appellant's initial claim of service 
connection for low back and bilateral knee disorders was 
received.  He did not pursue his claim and no rating action 
was taken.  

The current appeal arose from a February 1996 rating decision 
of the Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  The RO denied entitlement to service 
connection for low back and bilateral knee disorders.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for low back 
and bilateral knee disorders is not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of service connection for low back and bilateral 
knee disorders is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

It has been held that prior to a determination of an issue on 
the merits, a claimant must first submit a claim that is 
"well grounded"; 38 U.S.C.A. § 5107(a).  A "well-grounded" 
claim is determined to be one which is plausible, 
"meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  38 U.S.C.A. 
§ 5107(a) places an initial burden on a claimant to produce 
evidence that the claim is "well grounded."  Furthermore, 
the evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
"To be well grounded, a claim need not be conclusive...but 
must be accompanied by evidence that suggests more than a 
purely speculative basis for granting entitlement to the 
requested benefits."  Dixon v. Derwinski, 3 Vet. App. 261, 
262-63 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1131.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Alternatively, a well-
grounded claim may be asserted under the provisions of 38 
C.F.R. § 3.303(b), when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has such a 
condition. Such evidence must be medical unless it relates to 
a condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  




In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown. 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between an inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

The appellant denied a history of recurrent back pain and 
trick or locked knee when he completed the report of medical 
history portion of the March 1979 enlistment examination.  
The clinical evaluations of the spine and lower extremities 
were reported as normal.  A scar on the left knee was noted.

In early May 1979 the appellant reported with complaints of 
pain and stiffness of the right knee of one week's duration.  
The diagnosis was minor tendonitis.  

In late May 1979 the claimant denied a history of recurrent 
back pain and trick or locked knee when he completed the 
report of medical history portion of the examination for air 
borne training.  The clinical evaluations of the spine and 
lower extremities were normal.  In early June 1979 he 
received treatment for complaints of back pain due to an 
injury sustained during a fall.  The examination was negative 
for any back abnormalities.  He was seen again in late June 
for complaints of low back pain of one week's duration.  No 
abnormalities were found on examination.

In mid-April 1980 the appellant reported low back soreness.  
There was point tenderness when bending.  The diagnosis was 
bilateral muscle strain in lower back.  In late April 1980 he 
reported with complaints of upper and lower back pain from 
about four days prior.  The examiner noted that no clinical 
assessment could be determined.  Additional examination 
resulted in a finding of muscle spasm.  

In early April 1981 the claimant reported with complaints of 
pain in the lower back of six days duration and in the left 
knee of one day's duration.  The left knee pain was recurring 
and had been diagnosed as tendonitis.  Examination concluded 
in a clinical assessment of lower back strain and soft tissue 
damage to the left knee.  In January 1982 he reported with 
complaints of pain in the right knee of three month's 
duration.  It was noted that he had a history of right knee 
problems.  The clinical assessment was recurring injury to 
the right knee.

The appellant reported a history of recurrent back pain and 
denied a history of trick or locked knee when he completed 
the report of medical history portion of the separation 
examination conducted in February 1982.  The clinical 
evaluation of the spine and lower extremities was reported as 
normal.  A scar on the left knee was noted.  The medical 
examiner noted that the appellant had no significant chronic 
history, was on no medications, and had no current health 
problems.

VA medical records dated in August 1983 report that the 
appellant received treatment for a cat bite on the right 
knee.  There was full range of motion of the right knee. 




A VA medical examination was performed in September 1983.  
The appellant reported that over the previous two years, he 
had had bilateral knee pain after heavy exertion.  He also 
reported intermittent back pain when he moved in the wrong 
direction or when he lifted heavy objects the wrong way.  A 
physical examination revealed full range of motion of the 
back.  The examination of the knees revealed mild patellar 
inhibition and full range of motion.  The diagnoses were 
bilateral knee pain, mild disability with pain only after 
heavy exertion; chronic low back pain, mild disability with 
only intermittent episodes of back pain.  X-rays of the right 
and left knees revealed no abnormalities.  

VA clinical records dated in July 1994 show that the 
appellant received treatment for a razor cut on the right 
knee.  Physical findings revealed full range of motion of 
both knees with no abnormalities of the knees.  In September 
1994 the veteran received treatment for low back pain that 
occurred subsequent to lifting heavy objects.  The appellant 
reported that he had had back problems since service.  The 
diagnostic assessment was low back strain.  

During a period of VA hospitalization from January through 
December 1995, a physical examination was performed.  The 
physical examination revealed that the appellant had full 
range of motion of the back.  VA clinical records dated in 
May 1996 revealed the appellant's complaints of back pain 
that radiated into the left buttock.  The back pain had 
occurred subsequent to the appellant rising from a recliner 
chair.  There were no pertinent physical findings.  The 
diagnosis was low back pain.  

A personal hearing was held at the RO in July 1997.  The 
claimant testified that he began to have back problems during 
service.  He stated that he was informed during service that 
he had tendonitis in his knees.  He testified that subsequent 
to service, his back did not bother him as much when he 
followed doctor orders.  He stated that in the previous year, 
he had had "off and on" problems with his knees.  




VA nursing and psychological records dated in July and 
September 1997, show the appellant complained of back pain.  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grotveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for low 
back and bilateral knee disorders must be denied as not well 
grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well  grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.

The Board notes that while the service medical records 
contain documentation of infrequent treatment for low back 
and bilateral knee symptomatology, no chronic acquired 
disorder of the low back or either knee was shown and no 
abnormality was found when the appellant was examined for 
separation from service.  The appellant has been treated for 
low back and knee symptomatology during post service years 
and has undergone formal examination by VA as well; however, 
there is no competent medical evidence of record showing that 
he has a chronic acquired disorder of the low back or either 
knee which has been linked to his period of service.  

The appellant may report as to symptomatology, but he does 
not have the competency of a medically trained health care 
professional to express an opinion as to diagnosis and/or 
etiology of a disorder.  King.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation, Grivois, the 
appellant's lay opinion is an insufficient basis upon which 
to find his claim well grounded.  Espiritu.  Accordingly, as 
a well grounded claim must be supported by evidence, not 
merely allegations, Tirpak, the appellant's claim for service 
connection for low back and bilateral knee disorders must be 
denied as not well grounded.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for low back and bilateral 
knee disorders, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

